United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Hungry Horse, MT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1120
Issued: September 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ nonmerit decision dated January 29, 2007 which denied his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than one year has elapsed from the last merit decision dated August 12,
2005 to the filing of this appeal on March 19, 2007, the Board lacks jurisdiction to review the
merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely filed and did not establish clear evidence of error.
FACTUAL HISTORY
On May 23, 2005 appellant, then a 52-year-old plant mechanic and welder, filed an
occupational disease claim alleging that he developed “neurological symptoms/loss of balance”
in the performance of duty. He first became aware of his condition in August 2001 and first

related it to his employment in April 2004. Appellant noted: “Because of the uncertainty of the
diagnosis from the doctors they said it would have to get worse before giving a definite
diagnosis.” He stopped work on August 17, 2004. The employing establishment advised that
appellant had been separated.
In support of his claim, appellant submitted a statement and several medical reports and
diagnostic test results. In a September 28, 2001 report, Dr. Bret D. Lindsay, a Board-certified
psychiatrist and neurologist, diagnosed paresthesias in “an unusual variety of autonomic and
potentially central neurological symptoms.” On August 16, 2004 Dr. Marie Christine Leisz, an
osteopath, noted that appellant had a history of working as a welder, during which time he was
“exposed to multiple metals in poorly ventilated working situations.” She noted that during the
previous year appellant had multiple falls and gait problems that limited his ability to work.
Dr. Leisz diagnosed gait and movement disorder.
On August 17, 2004 Dr. Paul J. Tuite, a Board-certified psychiatrist and neurologist,
reported that he was unable to provide a clear diagnosis explaining appellant’s symptoms. He
noted that appellant’s gait was atypical for Parkinson’s disease and that the medical history and
physical examination findings did not support a diagnosis of welding-related Parkinson’s
disease. Dr. Tuite also noted that appellant’s lead, manganese and chromium levels were
unremarkable and that a magnetic resonance imaging (MRI) scan “did not show the typical
iron/manganese deposits commonly seen. He does balance impairment with falls, but does not
fit the diagnostic criteria for progressive supranuclear palsy at this time. It is possible that
[appellant] could have brain damage related to manganese exposure.” Appellant also provided a
June 17, 2004 report from Dr. Daniel E. Munzing, who diagnosed dysequilibrium.
On June 21, 2005 the Office requested additional information concerning appellant’s
claim.
By decision dated August 12, 2005, the Office denied appellant’s occupational disease
claim on the grounds that appellant did not submit sufficient medical evidence to establish an
injury or disease connected to the established work events.
Following the Office’s decision, the employing establishment submitted an August 15,
2005 statement from Ralph Carter, a facility manager, who noted that appellant advised, in a
casual conversation about a year prior, that his symptom onset occurred after welding a bed in
his personal dump truck at home. Mr. Carter listed a variety of filtering equipment that was used
at the employing establishment but noted that he did not know if appellant used any filtering
equipment in his outside construction business. He advised that, after talking to a project
manager and plant mechanics, appellant would have averaged welding about two hours per day
at the employing establishment as welding was not a full-time activity for a plant mechanic.
Appellant requested reconsideration on January 15, 2007. He stated that his health had
declined “to the point that an accurate diagnosis was able to finally be made.” Appellant
submitted diagnostic testing from the Regional Parkinson Center at Aurora Sinai Medical Center.
In a December 21, 2006 report, Dr. Paul A. Nausieda, a Board-certified psychiatrist and
neurologist, diagnosed manganism. He stated that appellant’s only neurotoxin exposure was
connected to his 36-year employment as a welder and explained: “Studies show that both acute

2

and chronic inhalation of manganese oxide cause cell loss in the brain, mimicking the symptoms
of Parkinson’s disease.” Dr. Nausieda stated that welding rods contained a large amount of
manganese and that, during welding, fumes containing very small particles of manganese oxides
were inhaled by those who work in the area. He opined that appellant had a “significant history
of unprotected exposure” in a variety of open and confined spaces. Dr. Nausieda advised that,
based on his findings, he believed that appellant’s case was “indeed a result of cumulative
occupational exposure to manganese.”
By decision dated January 29, 2007, the Office denied appellant’s reconsideration request
on the grounds that it was untimely filed and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through its regulations, has imposed limitations on the exercise of
its discretionary authority. One such limitation is that the Office will not review a decision
denying or terminating a benefit unless the application for reconsideration is filed within one
year of the date of that decision.4 The Board has found that the imposition of this one-year time
limitation does not constitute an abuse of the discretionary authority granted the Office under
5 U.S.C. § 8128(a).5
The Office’s regulations provide:
“[The Office] will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of [the Office] in its
most recent merit decision. The application must establish, on its face, that such
decision was erroneous.”6
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the application for reconsideration to determine
whether there is clear evidence of error pursuant to the untimely request in accordance with
section 10.607(b) of its regulations.7
1

5 U.S.C. § 8128(a).

2

Thankamma Mathews, 44 ECAB 765, 658 (1993).

3

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

4

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
5

20 C.F.R. § 10.607(b); Thankamma Mathews, supra note 2 at 769; Jesus D. Sanchez, supra note 3 at 967.

6

20 C.F.R. § 10.607(b).

7

Thankamma Mathews, supra note 2 at 770.

3

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.8 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.13
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration as
untimely. The Act’s implementing regulations provide that a request for reconsideration must be
filed within one year from the date of the Office decision for which review is sought.14 The most
recent merit decision was the Office’s August 12, 2005 decision denying appellant’s
occupational disease claim. As appellant’s January 15, 2007 reconsideration request was made
more than one year following the August 12, 2005 decision, the Board finds that appellant’s
request was untimely filed. Consequently, to have his claim reopened, appellant must show clear
evidence of error by the Office in its August 12, 2005 decision.
The Board finds that appellant has not presented evidence establishing that the Office’s
decision was erroneous or which raises a substantial question as to the correctness of the Office’s
decision. Appellant did not assert that the Office’s August 12, 2005 decision was erroneous, but
rather advised that it took additional time for his symptoms to deteriorate sufficiently that his
doctor was able to diagnose his condition. However, Dr. Nausieda’s December 21, 2006 report
is not sufficient to raise a substantial question concerning the correctness of the Office’s decision
or otherwise entitle appellant to a merit review despite the untimeliness of his request for
reconsideration.
Appellant’s claim was initially denied on the grounds that the evidence of record failed to
establish a diagnosis to which the established employment factors could be connected.
8

Id.

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Jesus D. Sanchez, supra note 3 at 968.

11

Leona N. Travis, supra note 9.

12

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

14

20 C.F.R. § 10.607(a).

4

Accordingly, the evidence submitted in support of the reconsideration request must not only
address causal relationship but must be so positive, precise and explicit as to prima facie shift the
weight of the evidence in appellant’s favor.15 In his December 21, 2006 report, Dr. Nausieda
diagnosed manganism. He noted appellant’s history of metal exposure as a welder and indicated
that studies showed that inhalation of manganese oxide caused symptoms similar to Parkinson’s
disease. He concluded that appellant’s condition was employment related. However,
Dr. Nausieda did not provide a rationalized medical opinion on causal relationship explaining in
sufficient detail his reasons for ruling out the diagnoses of other physicians or specifically how
appellant’s work exposures caused the diagnosed condition.16 His report is general in nature and
does not provide sufficient detail explaining how manganese exposure at work caused or
contributed to the diagnosis. The report does not address appellant’s exposure outside the
workplace or explain why any exposure outside of work would not be the cause of his
condition.17 Dr. Nausieda did not address the use or nonuse of any inhalation or filtering
equipment or the hours spent welding. Accordingly, the Board finds that Dr. Nausieda’s
December 21, 2006 report does not establish clear evidence of error as it is of insufficient
probative value to raise a substantial question as to the correctness of the Office’s decision
denying the claim.18 Other evidence submitted following the Office’s August 12, 2005 decision
is also insufficient to raise a substantial question as to the correctness of the Office’s decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was untimely filed and did not present clear evidence of error.

15

See supra note 9.

16

In order to be considered rationalized medical evidence, a physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Victor J. Woodhams, 41
ECAB 345, 352 (1989); Steven S. Saleh, 55 ECAB 169, 172 (2003). The Board has held that a medical opinion not
fortified by medical rationale is of little probative value. Caroline Thomas, 51 ECAB 451, 456 n. 10 (2000);
Brenda L. Dubuque, 55 ECAB 212, 217 (2004).
17

See James R. Taylor, 56 ECAB ___ (Docket No. 05-135, issued May 13, 2005) (medical opinions based on an
incomplete or inaccurate history are of diminished probative value).
18

On appeal, appellant submitted additional medical evidence. The Board, however, notes that it cannot consider
this evidence for the first time on appeal because the Office did not consider this evidence in reaching its final
decision. The Board’s review is limited to the evidence in the case record at the time the Office made its final
decision. 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

